DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending in U.S. Patent Application No. 16/859,264 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. “The More You Look, the More You See: Towards General Object Understanding Through Recursive Refinement”, cited by Applicant.

As to claim 1, Wang teaches/suggests an information processing device, comprising:
a processor, wherein the processor (Fig. 2, p1797 Section 3 Implementation, Architecture):  
obtains an input image (Fig. 2 input, Fig. 4, p1795 col1 paragraph 2 “(e.g., a system may first report if an image contains a vehicle, and if so and only then, evaluate a car and bus model”, paragraph 5/Our approach “We combine all these three aspects into a single recognition framework that processes an image by recursing over semantics and space. We make two crucial observations. Firstly, we use a semantic hierarchy that includes both coarse-grained super-categories and finegrained subcategories [32]. For example, the top-level of our hierarchy may categorize image regions into objects or background, which are then divided into cars and buses,”, p1796 Hierarchical learning section “and images with object bounding boxes labeled with their leaf class”): 
inputs the input image to a machine learning model that executes classification likelihood calculation processing to obtain, for each of candidate objects in the input image (Fig. 2 “large set of candidate regions”, p1797 Sampling), likelihoods of belonging to a plurality of classes (Fig. 2 “We build an object hierarchy, and recursively call our refinement module on each node to efficiently reason about a large set of candidate regions”, Fig. 2 right side Output standing person (0.6) squatting person (0.2) background (0.1), p1795 Our Approach “For example, the top-level of our hierarchy may categorize image regions into objects or background, which are then divided into cars and buses”, p1795 Section 2);  
executes first determination on whether or not each of the candidate objects is classified as a first class (background, Fig. 2 “Network architecture: Left: We build an object hierarchy, and recursively call our refinement module on each node to efficiently reason about a large set of candidate regions. Right: A zoomed-in version of the refinement module on the person node. For this module, we take all the "person proposals" from the object node, localize each "'person proposal" and classify it into finer subclasses. If a node is a leaf node, we output the final probability distribution; if a node is not a leaf node, we selectively pass the highly-confident proposals to its corresponding child nodes”, Fig. 3) of the plurality of classes using a likelihood of belonging to the first class that is a likelihood having a negative correlation with likelihoods of belonging to other classes (background class having a negative correlation with likelihoods of belonging to each/all of the other/mutually exclusive classes e.g. sitting dog, running dog, standing person, squatting person etc.); 
executes second determination on whether or not each of the candidate objects that have been determined in the first determination as a non-first class is classified as the other classes (Fig. 2, refinement model recursively called to classify class proposals into finer subclasses, Fig. 3, p1796 Hierarchical learning section “and images with object bounding boxes labeled with their leaf class ... we generate subclass labels by clustering the object annotations, and explore the performance as a function of the type of the annotation used” p1797 col 1 Realization “the model firstly outputs object regions, secondly classifies them into semantic categories such as "person", and finally selects the fine-grained subcategory such as the "standing person". This "standing person" subcategory not only provides a subclass label, but, more importantly, also extra detailed information about the person”); and 
outputs a result of classifying the candidate objects included in the input image using a result of the second determination (Fig. 2 Output, “If a node is a leaf node, we output the final probability distribution; if a node is not a leaf node, we selectively pass the highly-confident proposals to its corresponding child nodes”, Fig. 7).  

As to claim 2, Wang teaches/suggests the device of claim 1.
Wang further teaches/suggests the device wherein the processor determines, in the first determination, whether or not the likelihood of each of the candidate objects belonging to the first class is higher than or equal to a first threshold (p1795 Section 2 Model “Each node in the graph represents a semantic class. As a running example, let vi represent the person class. We parameterize this class by a classifier ωi, a spatial regressor θi, and a threshold ti; for deciding when to stop refinement”, p1797 col 2 Sampling “we sample the top 300 regions from RPN, and then the top 100 regions at the category node. To further save computation, we threshold at probability 0.01 before passing the regions to the leaves. This leads to a few or a few tens of proposals for each subcategory node. Again, we find our model insensitive to these hyperparameters. In the end, we multiply the conditional probabilities in Equation 1 to obtain the final detection scores, and finally perform per-category NMS on the detection boxes with overlap threshold 0.3”).

As to claim 3, Wang teaches/suggests the device of claim 2.
Wang further teaches/suggests the device wherein the processor: further executes third determination on whether or not the candidate objects are classified as the other classes (Fig. 3 third/object level classification/determination, Fig. 4, p1797 Realization “the model firstly outputs object regions, secondly classifies them into semantic categories such as "person", and finally selects the fine-grained subcategory such as the "standing person". This "standing person" subcategory not only provides a subclass label, but, more importantly, also extra detailed information about the person”); and 
determines, as the first threshold, a value greater than a likelihood of each of the candidate objects that have been determined in the third determination as the other classes, belonging to the first class (p1795 Section 2, p1797 col 2 Sampling “we sample the top 300 regions from RPN, and then the top 100 regions at the category node. To further save computation, we threshold at probability 0.01 before passing the regions to the leaves. This leads to a few or a few tens of proposals for each subcategory node. Again, we find our model insensitive to these hyperparameters. In the end, we multiply the conditional probabilities in Equation 1 to obtain the final detection scores, and finally perform per-category NMS on the detection boxes with overlap threshold 0.3”).

As to claim 4, Wang teaches/suggests the device of claim 3.
Wang further teaches/suggests the device wherein the processor: executes the third determination on candidate objects in a plurality of input images (Fig. 3 and 4 in view of RPN disclosure p1795, p1796 Connection to Faster-RCNN, Fig. 7); and 
determines, as the first threshold, a value greater than all likelihoods of the candidate objects in the plurality of input images that have been determined in the third determination as the other classes, belonging to the first class (p1795 Section 2, p1797 col 2 Sampling “we sample the top 300 regions from RPN, and then the top 100 regions at the category node. To further save computation, we threshold at probability 0.01 before passing the regions to the leaves. This leads to a few or a few tens of proposals for each subcategory node. Again, we find our model insensitive to these hyperparameters. In the end, we multiply the conditional probabilities in Equation 1 to obtain the final detection scores, and finally perform per-category NMS on the detection boxes with overlap threshold 0.3”).

As to claim 5, Wang teaches/suggests the device of claim 4.
Wang further teaches/suggests the device wherein the first class is a background class (Fig. 2, 3 background as distinguished from ‘object’, p1795 Our approach “For example, the top-level of our hierarchy may categorize image regions into objects or background, which are then divided...”).

As to claim 6, Wang teaches/suggests the device of claim 5.
Wang further teaches/suggests the device wherein the processor:  obtains candidate bounding boxes for the candidate objects from the machine learning model (p1795 “To be concrete, these may be the set of regions considered by a region proposal network (RPN) [37], and so they will span a large but discrete set of positions, scales, and aspect ratios. We want to efficiently process these regions to produce a distribution over (sub)class labels, as well as refined spatial estimates of each region”, p1796 Connection to Faster-RCNN: “Faster-RCNN is a two-stage detector. In the first stage, the region proposal network (RPN) searches over all possible image locations and scales, generating a small number ( ~2000) of object proposals. Then, a second stage classifies these proposals into semantic categories or the background”, Fig. 7); and 
determines, in the second determination, whether or not a likelihood of each of the candidate objects that have been determined as the non-first class, belonging to the other classes is higher than or equal to thresholds for the other classes associated with sizes of the candidate bounding boxes (p1797 Section 3 Implementation “We separately choose the cluster size so that the average intra-cluster distance is roughly 0.25. This results in 1142 clusters across the 20 categories in PASCAL. The cluster sizes vary for different categories: categories with diverse shapes such as chairs and planes have more clusters, whereas rectangular objects such as buses and TV monitors have very few (<5) clusters. Any metric that captures certain aspects of object similarity can be used. such as a pre-defined class hierarchy, a metric induced by the object viewpoints and/or keypoints, or simply the Euclidean distance between fc7 features”, p1801 Section 4.3 “(2) our hierarchical model has the potential to provide partial information about unseen categories, and address "open-world" detections, where the model correctly detects an object, but realizes that its shape does not correspond to a previously-trained subclass”).

As to claims 7 and 8, these claims are the method and non-transitory CRM claims corresponding to device claim 1 and are rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669